Quinn, Chief Judge
(concurring in the result):
If a ruling by the law officer can properly be sustained on one ground, it is unnecessary to con- sider whether it satisfies other grounds. United States v Leach, 7 USCMA 388, 22 CMR 178. Consideration of the so-called “inherent right” of a commanding officer to order an off-base search of personnel under his command is unnecessary to the disposition of this case. Consequently, I do not concur in the broad statements made in the principal opinion on that point. See United *444States v DeLeo, 5 USCMA 148, 17 CMR 148.
Regardless of the purported illegality of the search, the ruling admitting the accused’s pretrial state  ment into evidence can be sustained. Contrary to the principal opinion’s assertion that the “only real issue in dispute was the legality of the search,” I believe the evidence shows that the effect of the search on the accused’s later confession was strongly contested. At the outset of the hearing on this question, both counsel argued whether the preliminary advice concerning his rights under Article 31, Uniform Code of Military Justice, 50 USC § 602, which was given to the accused interrupted, as a matter of law, the “chain of causation” between the search and the statement. See United States v DeLeo, supra, page 162, footnote 4. The law officer held that the DeLeo case raised “sufficient doubt,” and he permitted the accused to present evidence of the circumstances of the search and whether the search “tainted” the proffered confession.
True, in presenting his evidence defense counsel’s major effort was directed to showing that only about an hour intervened between the search and the accused’s interrogation at the Air Police office. The simple explanation for his failure to do more is that he had no other evidence on the connection between the search and the accused’s confession. The accused himself did not testify as to the reasons which induced him to confess. Referring to a like failure to testify, Judge Brosman, writing for a unanimous Court in United States v Howell, 5 USCMA 664, 667, 18 CMR 288, said: “Certainly the accused — who must have known better than others — -did not suggest that he was induced to speak because of anything said by Fincher. He said nothing at all on the subject — nor did any other witness.”
On the other hand, the investigator who obtained the statement from the accused testified that the accused’s statement was “probably the easiest” he had ever procured from an accused in two and one-half years of investigative work. He said that after the accused had been advised of his rights under Article 31, he never “hesitated” or showed any reluctance whatever about providing a statement. It was also shown that while the accused’s wallet containing the stolen money was on the Desk Sergeant’s desk, it was never exhibited to the accused. Moreover, neither Major Russell nor any of the others in the group at the search was present in the room in which the accused was interrogated. At the conclusion of the testimony, the law officer specifically ruled that even if the search was illegal, it did not “taint” the confession. In my opinion, the evidence supports the ruling. United States v Howell, supra. Accordingly, I concur in the result of the principal opinion.